People v Piletas (2014 NY Slip Op 08461)





People v Piletas


2014 NY Slip Op 08461


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2012-02736
 (Ind. No. 1300/99)

[*1]The People of the State of New York, respondent,
vOrlando Piletas, appellant.


Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Parker, J.), imposed February 23, 2012, upon his conviction of manslaughter in the first degree, the resentence being a period of postrelease supervision in addition to the determinate term of imprisonment previously imposed by the same court (Kreindler, J.) on April 7, 2000.
ORDERED that the resentence is affirmed.
Inasmuch as the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term that including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633; People v Curtis, 119 AD3d 705; People v York, 118 AD3d 926; People v Harrison, 112 AD3d 967).
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court